                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

SHAKEETA DRAPER,

                  Plaintiff,                             8:19CV203

      vs.
                                                     MEMORANDUM
                                                      AND ORDER
ROUND HILL PACIFIC
MANAGEMENT LLC, Private Limited
Liability Company; EMILY
HELLBUSH, Office Manager;
CHARLES KARL, CPM; THE CITY
OF OMAHA POLICE DEPARTMENT,
DORNAN, TORIA, HOWARD,
BREITKREUTZ & CONWAY, PC
LLO LAW FIRM, DOUGLAS
COUNTY COURT, Government
Agency; DOUGLAS COUNTY
SHERIFFS OFFICE, Government
Agency; and DOUGLAS COUNTY
CONSTABLES OFFICE, Government
Agency;

                  Defendants.

      Plaintiff Shakeeta Draper a/k/a Shakitah El, a non-prisoner, filed a Motion
for Leave to Proceed in Forma Pauperis. (Filing No. 2.) Upon review of Plaintiff’s
Motion, the court finds that Plaintiff is financially eligible to proceed in forma
pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in her case will be for the court to conduct an initial
review of her claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal
course of business.

      Dated this 6th day of May, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge




                                         2
